         Case: 3:20-cv-00404-bbc Document #: 9 Filed: 06/17/20 Page 1 of 1



                                NOTICE OF APPEAL TO THE COURT OF APPEALS FROM

                                    A JUDGMENT OR ORDER OF A DISTRICT COURT

                      UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WISCONSIN

                                                                                   CASE NO: 20-CV-404

PLAINTIFF(S)

 KHALED SHABANI




VS.


                                                                                                    r
                                                                                                    CO
DEFENDANT(S)

STATE OF WSICONSIN
JUSTICE DEPARTMENT OF WISCONSIN


NOTICE IS HEREBY GIVEN THAT ( KHALED SHABANI') (PLAINTIFFS) (DEFENDANT s) in the above named
case, hereby appeal to the united states court of appeals for the 7 circuit from the final judgment from
an order describing it entered in this action on the 5/28/2020.

Khaled shabani
4715 sheboygan ave apt 111
Madison.wi.53705
6/16/2020

(AS AMENDED APR.22, 1993, EFF.DEC.1, 1993.MAR.27, 2003.EFF.DEC.1, 2003)

CERTIFICATE OF SERVICE: I CERTIFY THAT I HAVE SERVED A TRUE ACCURATE AND CORRECT COPY TO
ALL PARTY.
